         Case 1:19-cv-04406-ER Document 127 Filed 02/05/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                     2/5/2021

 JESSICA DE LA ROSA, JEAN RYAN, BRONX
 INDEPENDENT LIVING SERVICES, BROOKLYN
 CENTER FOR INDEPENDENCE OF THE DISABLED,
 CENTER FOR INDEPENDENCE OF THE DISABLED,
 NEW YORK, DISABLED IN ACTION OF                                Case No. 19-cv-04406 (ER)
 METROPLOITAN             NEW         YORK,    HARLEM
 INDEPENDENT LIVING CENTER, on behalf of                        NOTICE AND [PROPOSED]
 themselves and all others similarly situated,                  ORDER FOR WITHDRAWAL
                                                                OF COUNSEL
                       Plaintiffs,

                             v.

 METROPOLITAN TRANSPORTATION AUTHORITY,
 PATRICK FOYE, in his official capacity as chair and chief
 executive officer of the Metropolitan Transportation
 Authority, NEW YORK CITY TRANSIT AUTHORITY,
 SARAH FEINBERG, in her official capacity as acting
 President of the New York City Transit Authority, and the
 CITY OF NEW YORK,

                       Defendants.


              Please take notice that, upon the annexed declaration, and subject to the approval

of the Court, Joseph Kolatch hereby withdraws as counsel for defendants Metropolitan

Transportation Authority (the “MTA”), Patrick Foye, in his official capacity as chair and chief

executive officer of the MTA, New York City Transit Authority (the “NYCTA”), and Sarah

Feinberg, in her official capacity as acting President of the NYCTA (collectively, the “Transit

Defendants”), and shall be removed from the Case Management/Electronic Case Files (CM/ECF)

notification list in the above-captioned matter. Allan Arffa and Gregory Laufer of Paul, Weiss,

Rifkind, Wharton & Garrison LLP will continue to represent the Transit Defendants in this

proceeding.
        Case 1:19-cv-04406-ER Document 127 Filed 02/05/21 Page 2 of 2

                                                                                      2


Dated: New York, New York
       February 4, 2021

                                   PAUL, WEISS, RIFKIND, WHARTON
                                   & GARRISON LLP

                                    /s/ Joseph Kolatch
                                   Joseph Kolatch
                                   1285 Avenue of the Americas
                                   New York, New York 10019
                                   Phone: 212-373-3000
                                   Email: jkolatch@paulweiss.com

                                   Counsel for Defendants Metropolitan
                                   Transportation Authority, Patrick Foye (in his
                                   official capacity), New York City Transit Authority,
                                   and Sarah Feinberg (in her official capacity)

SO ORDERED:

_______________________________

        2/5/2021
